TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-18-00753-CV



                                   Darius L. Heads, Appellant

                                                 v.

                                    Brittney McDade, Appellee


          FROM THE COUNTY COURT AT LAW #4 OF WILLIAMSON COUNTY
        NO. 13-3062-FC4, THE HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Darius L. Heads appeals from the trial court’s order modifying the parent-child

relationship, holding Heads in contempt for failure to pay child support, granting judgment for

arrearages, and awarding attorney’s fees to appellee Brittney McDade.1 Heads, who represented

himself in the trial court and continues to do so on appeal, brings four appellate issues. We

construe his issues as challenges to the trial court’s order holding him in contempt and awarding

attorney’s fees to McDade.2 We will dismiss this appeal for want of jurisdiction to the extent it

challenges the trial court’s contempt order and affirm the trial court’s award of attorney’s fees.3


       1
           McDade has not filed a brief in this appeal.
       2
          Although we attempt to construe a pro se appellant’s briefing liberally, see Tex. R.
App. P. 38.9, we must also hold pro se litigants to the same standards as licensed attorneys
and require them to comply with applicable procedural rules. See Mansfield State Bank v. Cohn,
573 S.W.2d 181, 184–85 (Tex. 1978); Veigel v. Texas Boll Weevil Eradication Found., Inc.,
549 S.W.3d 193, 195 (Tex. App.—Austin 2018, no pet.).
                                           DISCUSSION

       Contempt Order

               In his first three appellate issues, Heads, in effect, challenges the trial court’s

order holding him in contempt for failure to pay child support. As we noted in a previous appeal

by Heads, this Court does not have jurisdiction to review contempt orders on direct

appeal. Heads v. McDade, No. 03-19-00084-CV, 2019 WL 2041765, at *1 (Tex. App.—Austin

May 9, 2019, no pet.) (mem. op.).        Accordingly, we will dismiss this appeal for want of

jurisdiction to the extent that it challenges the trial court’s contempt order.


       Attorney’s Fees

               In his fourth appellate issue, Heads contends that the trial court abused its

discretion in awarding McDade attorney’s fees for the following reason:


       There is no prerequisite requiring a party to hire a licensed attorney to participate
       in a child support hearing; therefore there is no absolute physical necessity or
       inevitability. Appellee’s decision to hire a licensed attorney is out of mere
       convenience and any subsequent accumulated fees are Appellee’s sole
       responsibility.


               The trial court’s award of attorney’s fees was authorized by statute. See Tex.

Fam. Code §§ 106.002(a), 157.167(a). Heads cites no relevant authority for the proposition that

a court may never award attorney’s fees to a party unless the party retained counsel because of

“absolute physical necessity or inevitability.” See Coburn v. Moreland, 433 S.W.3d 809, 840

(Tex. App.—Austin 2014, no pet.) (noting “the broad discretion trial courts are afforded in



       3
         The only modification the trial court’s order made to the parent-child relationship was
to grant McDade “the exclusive right to make decisions concerning the child’s education.”
Heads has not challenged that modification on appeal.
                                                   2
awarding attorney’s fees in SAPCR proceedings”). Accordingly, we overrule Heads’s fourth

appellate issue.


                                         CONCLUSION

               We dismiss this appeal for want of jurisdiction to the extent that it challenges the

trial court’s contempt order. We affirm the trial court’s award of attorney’s fees.



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Affirmed in Part; Dismissed for Want of Jurisdiction in Part

Filed: August 7, 2019




                                                 3